       Case 2:16-md-02724-CMR Document 1315 Filed 03/27/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                          MDL No. 2724
 PRICING ANTITRUST LITIGATION                            Case No. 2:16-MD-02724

                                                         Hon. Cynthia M. Rufe
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


        JOINT STIPULATION TO EXTEND LIMITED STAY OF DEPOSITIONS

       IT IS HEREBY STIPULATED by and between the parties that the Court enter the

attached proposed order, as appropriate, to extend the limited stay of depositions.

       The parties have agreed to extend a limited stay of depositions to align with the Court’s

PTO No. 110, which provides that fact depositions may begin on June 4, 2020. ECF No. 1179.

In the interim, extending the limited stay will have no meaningful impact on the advancement of

discovery. Under the proposed order, the parties may notice depositions and shall meet and

confer as necessary so depositions can begin promptly according to the Court’s scheduling order.

 Dated: March 27, 2020                               SO STIPULATED BY:

 /s/ Nathan Brenner
 Nathan Brenner
 Jay Owen
 U.S. DEPARTMENT OF JUSTICE
 ANTITRUST DIVISION
 450 5th Street NW, Suite 11300
 Washington, DC 20530
 (202) 598-2649
 nathan.brenner@usdoj.gov

 Counsel for Intervenor United States of
 America




                                                 1
      Case 2:16-md-02724-CMR Document 1315 Filed 03/27/20 Page 2 of 3




/s/ Roberta D. Liebenberg                       /s/ Jan P. Levine
Roberta D. Liebenberg                           Jan P. Levine
FINE, KAPLAN AND BLACK, R.P.C.                  PEPPER HAMILTON LLP
One South Broad Street, 23rd Floor              3000 Two Logan Square
Philadelphia, PA 19107                          Eighteenth & Arch Streets
215-567-6565                                    Philadelphia, PA 19103-2799
rliebenberg@finekaplan.com                      Telephone: (215) 981-4000
                                                Fax: (215) 981-4750
Lead Counsel for the End-Payer Plaintiffs       levinej@pepperlaw.com

/s/ Jonathan W. Cuneo                           /s/ Sheron Korpus
Jonathan W. Cuneo                               Sheron Korpus
CUNEO, GILBERT & LADUCA LLP                     KASOWITZ BENSON TORRES LLP
4725 Wisconsin Ave. NW, Suite 200               1633 Broadway
Washington, DC 20016                            New York, New York 10019
202-789-3960                                    Tel: (212) 506-1700
jonc@cuneolaw.com                               Fax: (212) 506-1800
                                                skorpus@kasowitz.com
Lead Counsel for the Indirect Reseller
Plaintiffs

/s/ Dianne M. Nast                              /s/ Saul P. Morgenstern
Dianne M. Nast                                  Saul P. Morgenstern
NASTLAW LLC                                     ARNOLD & PORTER KAYE SCHOLER
1101 Market Street, Suite 2801                  LLP
Philadelphia, PA 19107                          250 W. 55th Street
215-923-9300                                    New York, NY 10019
dnast@nastlaw.com                               Tel: (212) 836-8000
                                                Fax: (212) 836-8689
Lead Counsel for the Direct Purchaser           saul.morgenstern@apks.com
Plaintiffs

/s/ W. Joseph Nielsen                           /s/ Laura S. Shores
W. Joseph Nielsen                               ARNOLD & PORTER KAYE SCHOLER
Assistant Attorney General                      LLP
55 Elm Street                                   601 Massachusetts Avenue
P.O. Box 120                                    Washington, DC 20001
Hartford, CT 06141-0120                         Tel: (202) 942-5000
Tel: (860)808-5040                              Fax: (202) 942-5999
Fax: (860)808-5033                              laura.shores@apks.com
Joseph.Nielsen@ct.gov




                                            2
      Case 2:16-md-02724-CMR Document 1315 Filed 03/27/20 Page 3 of 3




Liaison Counsel for Plaintiff States

/s/ William J. Blechman                      /s/ Chul Pak
William J. Blechman, Esquire                 Chul Pak
KENNY NACHWALTER, P.A.                       WILSON SONSINI GOODRICH & ROSATI
1441 Brickell Avenue, Suite 1100             Professional Corporation
Miami, Florida 33131                         1301 Avenue of the Americas, 40th Fl.
Tel: (305) 373-1000                          New York, NY 10019
Fax: (305) 372-1861                          Tel: (212) 999-5800
wblechman@knpa.com                           Fax: (212) 999-5899
                                             cpak@wsgr.com
Counsel for the Kroger Direct Actions
Plaintiffs and Liaison Counsel for DAP       Defendants’ Liaison Counsel




                                         3
